In re Ellwest Stereo Theater, applying for writ of certiorari to review and stay order. Parish of Orleans, Criminal District Court, Magistrate Section, No. 129-496; Fourth Circuit, Court of Appeal, No. K-0319.
Granted. The court of appeal order is set aside. The case is remanded and the trial judge is directed to determine, after an expedited evidentiary hearing, if necessary, whether there is a bona fide purpose of preserving the objects in question as evidence in a criminal proceeding. See United States v. Polak, 312 F.Supp. 112, 116 (E.D. Pa.1970); Eurpo Books v. Pamerleau, 41 Md.App. 114, 395 A.2d 1195 (Md.1979); Porno, Inc. v. Municipal Court, 33 Cal.3d 122, 108 Cal.Rptr. 797 (1973). Cf. Heller v. New York, 413 U.S. 483 at 491-93, 93 S.Ct. 2789 at 2794-95, 37 L.Ed.2d 745 (1973).